Title: Abigail Adams to Elizabeth Cranch, 3 January 1785
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      No:4
      My dear Betsy
      Auteuil, January 3, 1785
     
     I am determined not to neglect my pen for so long an interval as I did before your last Letters; for then I always go to it with reluctance. Mr. Appleton came here this Day week; from London, and as he thinks he shall return before Captain Young sails, I am induced to proceed to the fulfilment of my promise, and attempt a Description of the French Theater. I have from time, to time, survey’d it with as much accuracy as I am capable of, that I might be able to render my account intelligible. If I fail in architecture, your lively imagination must supply my deficiency.
     This superb Building, the French Theater, is situated near the Palace of Luxembourgh, and was Built by Messrs. De Wailly and Peyre the ablest Architects of the King. This Monument is open on every side, and is in the form of a parallelogram (for this figure see the Preceptor, plate 1st in Geometry, Figure 9, B.D.). This is surrounded with porticos which form galleries, by which means you go up and come down under cover. The front, where you first enter, is simple but noble, and announces its Majesty by a perystyle, or a circular range of pillars jutting out, Decorated with Eight collumns in the Doric order, you ascend to it by nine large stone stairs. The back is ornamented with partitions, and the whole is covered by an Attic, which term signifies having the Roof concealed, and is a peculiar kind of base, used sometimes in the Ionic and Doric orders. Under this porch there are three doors, each of which introduce you into a Hall, decorated with collums in the Tuscan order (for this order see the Preceptor). These sustain an arched roof. In front of the middle Door; and at the bottom of the Hall, there is a marble statue of Voltaire. The doors which open upon both sides of this statue, serve as an entrance into a large entry, which was designd as a safe retreat in case of fire. Accordingly it communicates with the highest Galleries as well as the pit, the orchestra and the stairs of all the Boxes. In this entry you are presented with two great flight of stairs opposite each other, which conduct you equally to the first stage or two galleries in Collonade, a series of pillars disposed in a circle, which communicate with the entry of the first Boxes, and through them into the great public retiring room. This Room is
     
     
     
     decorated in the doric order of a new invention. It represents a Hall in the Italian form square at the bottom and octagon (which is a plain figure consisting of Eight equal sides and angles), at the first entablature (that is at the first frieze and cornice of the pillars,) and circular at the top which supports the cupola, which signifies a dome, the hemispherical summit of a building. This Hall is concecrated to the memory of the great Men, who have renderd the French Theater illustrious; accordingly you find their Marble Busts placed round it. Moliere, as the Father of commedy, has his seat over the Chimny, and upon the right hand is Piron and Voltaire, Racine and Regnard, upon the left Crebillon, Nericault Destouches, Pierre Corneille, Dufresny. Over the Doors are the medallions of Plautus, Terence, Sophocle, and Euripides. This hall is enlightned by six large Lustures, each of which holds 50 lights, they are of great service to the entry which communicates with it. To compare great things with small, imagine yourself in the gallery of the cupola of Dr. Coopers meeting House, and this cupola under the covering which I have described. It has as many small doors just large enough for one person to enter at a time: as there are boxes within, open one of them, and it introduces you into the first Boxes of the great Theater. Look above you and you will see 3 galleries divided into Boxes in the same manner as the first. Look below you, and you will see what is called the Amphitheater, in which are two rows of benches, advanced sufficently forward to give the spectators an equal chance of seeing. You must never loose sight of the perfect circular figure of the House and that taking off a quarter part of your circle for the Theater, you leave the other three quarters, for the spectators who all necessarily face the theater; below the Amphitheater, is the pit upon the first floor; and here are rows of benches, that every person may sit down; between the pit and the theater; is the orchestra. The Musisians when sitting, have their heads just even with the floor of the Theater. The inside of the Boxes are coverd with green velvet, and cushions of the same. The first Boxes will hold six persons, but 4 are sufficient for comfort. The front of the Boxes, which resembles the Gallery of a meeting house, is ornamented with Drapery, and the second galleries, which are advanced a little forward of the first, are adornd with garlands of flowers, and fruits in Relievo, which you know is the seeming prominence of a figure in sculpture. Above the uppermost Boxes are 12 bendings in the vault, which is supported by 12 pilasters. The 12 signs of the Zodiac ornament these arches, which are all in arabesk sculpture. Before the scene are four pillars adorned, with Caryatides, as large as life. This is an order of columns under the representation of women, cloathed in long robes and serving to support entablatures; for a figure of this kind, look in the Preceptor to the Corinthian order, and for the arabesk which adorns the vault, look to the composite order against the term foliages, a a. Over the top of the stage is the Lyre of Apollo, supported by Melpomene, who represents the tragick Muse, and holds a dagger in her hand, and Thalia, the Comick Muse, who has a mask in hers. These figures are in sculpture and large as life. The inside of this Theater is painted a sky blue, and the ornaments are all white. From the middle of this vault hangs a prodigious Lustre, containing I imagine two hundred lights. There is over this Lustre in the arch of the Ceilling, a circle, prehaps 40 foot in circumference which is inlaid with some shining metal and reflects back the lights in such a manner that I have easily read the finest print as I set in the Box. The floor of the stage is lighted by two rows of lamps which are placed upon it just before the orchestra; and are so constructed as to be drawn below it, whenever the part acted requires that it should be night. Fancy, my dear Betsy this house filled with 2000 well drest gentlemen and Ladies! The house is large enough to hold double the number. Suppose some tragedy to be represented which requires the grandest scenery, and the most superb habits of kings and Queens, the parts well performed; and the passions all excited, until you imagine yourself living at the very period; and witnessing what you see represented, or, in the Words of Pope,
     
      
      “Live o’er the scene, and be what you behold.”
     Can you form to yourself a higher repast, or one more agreeable to your taste? To my dictionary and the Preceptor I am indebted for the explanation of the terms of Architecture; and, like many other preceptors; whilst I have endeavourd to instruct, I have found my own knowledge increased, for I should never have comprehended half the Beauties of this Theater, if I had not attempted a description of them to you.
     Since I began this Letter, yours of November 6 reached me. You was at Germantown assisting a worthy family whose various and complicated distresses would furnish sufficient materials for a tragick muse. The Book of fate is wisely closed from the prying Eye of man, or “who could suffer Being here below.” My affectionate regards to them. My paper calls upon me to close, and to assure you, whilst I have sufficient space of the affection of your Aunt,
     
      AA
     
     